Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 14. When reading the preamble in the context of the entire claim, the recitation “said body part at least partially unseen directly by a user”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant requested that the nonstatutory double patenting rejection be held in abeyance until such time that allowable subject matter is indicated.
	Applicant argues on pages 12-14 that Davies and Petrovskaya do not teach the following features that recited in the preamble of claims 1 and 14, as follows: “said body part at least partially unseen directly by a user”.
The examiner believes purpose of modeling of an object is to specify the structure or behavior of a system. A model is considered as an approximate of an object under analysis. Therefore it would have been obvious to a person skilled in the art to recognize the importance of modeling in medical or any other entities, here the current claimed invention involves   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al., US 2014/0118339 A1, hereinafter Davies, Petrovskaya et al., US 2019/0122438 A1, hereinafter Petrovskaya, and further in view of Bryan US 2012/0290272 A1.
Claim 1. 
Davies teaches a system for verifying registration of a model of a body part of a patient with the body part in a reference coordinate system, said body part at least partially unseen directly by a user, said model and said body part previously registered in said reference coordinate system, the system comprising: (see [0041] and fig. 2 illustrate new real object 212 and a new virtual object as a CAD model) 
Davies teaches a head mounted display tracking module for continuously determining information relating to the position and orientation of a head mounted display in said reference coordinate system (in fig. 2 #202 a tracking system); 
Davies teaches said head mounted display, to be donned by said user, for displaying said model of said body part at a perspective corresponding to the position and orientation of said head mounted display in said reference coordinate system (see [0040] and FIG. 4B 
Davies teaches a processor, coupled with said head mounted display tracking module, configured to determining the position and orientation of said head mounted display in said reference coordinate system (see [0073]), said processor further being configured to at least one of: 
Davies teaches provide at least one virtual marker enabling a user to identify a registration status between said model and said body part (see [0033] and figs. 4 and 8); and 
Davies teaches identify the registration status between said model and said body part and providing an indication relating to said a registration status between said model and said body part, said processor further being configured to identify the source of effective miss-registration when said model and said body part effectively fall out of registration. (See [0040] discloses the orientation may be set to match (or related to) the orientation of the coordinate system of the tracking system. Once the tracking system determines a frame of reference (e.g., an origin/location and orientation associated with the tracking system coordinate frame) for the real object (RO), the tracking system may stream information about the pose of the real object to the virtual modeling software. The streaming pose information about the real 
Davies teaches at [0007] that the system may include a computer coupled to the camera and the tracking system, but Davies and Bryan do not mention “a head mounted display”.
However, the second reference Petrovskaya teaches at [0003] Head Mounted Displays (HMDs) are becoming increasingly popular for augmented reality (AR) and virtual reality (VR) applications. While many AR systems provide "see-through" transparent or translucent displays upon which to project virtual objects, many VR systems instead employ opaque, enclosed screens. Also at [0043] discloses prior art devices often rely exclusively on special markers to avoid these issues, those markers need to be embedded in the environment, and thus, are often cumbersome to use. Such markers may also restrict the scope of AR functions which may be performed. It would have been obvious to a person skill in the art to combine the teachings of Petrovskaya into teachings of Davies and Bryan in order to provide or facilitate an augmented reality, and in some instances virtual reality, experiences. Augmented reality may include any application presenting both virtual and real-world objects in a user's field of view as the user interacts with the real-world.
Davies is silent specifying “the body part at least partially unseen directly by a user”, But Bryan teaches at [0028] the system can extract a representation of the region of interest from the imaging data. A user can place a generic model, referred to as a "blank," onto a surface of the region of interest. If the blank has multiple pieces, those pieces can also be configured. The system can then create a single object from the blank and all its pieces in its current configuration and digitally subtract the surface of the region of interest from the object to create a unique "template" model that exactly fits the a contour of the tissue, such as a surface of a bone, in a single location. In another implementation, the blank can be generated directly from the region of interest by selecting a portion of the tissue surface and extruding it along the surface normal, or in another direction, to provide a model that fits the surface. The system can then augment the template, adding or subtracting features (e.g., bosses, holes, slots or platforms) according to the specification of the implant in order to create a " Patient Specific Instrument" model. It will be appreciated that some or all of these features can be produced from " hidden" attributes of the simulated implant component that are not visible to one or more users of the system, but interact with the object to create a template useful for guiding the surgical procedure. It will be appreciated that the hidden attributes of a given component can be inherent to the component, such that they are not added by any of the plurality of users. Some hidden attributes will be visible to and configurable by one or more users, but attributes can be hidden from all users. This PSI model can be manufactured using rapid prototyping technology to create a physical part. This part will fit on the patient bone in one specific location, allowing standard reusable instruments to use the PSI guiding structures, such as drill holes, guide holes for insertion of other structures, cutting slots, protrusions, bridges, and labels, as landmarks in order to prepare the bone so the selected implant can be placed according to the plan.
Thus, it would have been obvious to a person skill in the art to combine the teachings of Bryan into Petrovskaya and Davies in order to provide a system for generating patient specific instruments (PSIs) for use as surgical aids to be able to see virtually the obscured areas.

Claim 2. 


Claim 3. 
Davies teaches the system according to claim 1, wherein said processor provides said at least one virtual marker by determining the display location of said at least one virtual marker according to the position of said respective at least one reference point relative to said head mounted display, said reference point being visible to said user, the relative position between said at least one reference point and said body part being substantially constant (fig. 4a #402, 404 and 406), the position of said at least one reference point in said reference coordinate system is predetermined (see fig. 4b #460), said processor rendering said at least one virtual marker to be displayed on said head mounted display according to said display location, wherein, when said model and said body part are effectively registered, said at least one reference point and said corresponding at least one virtual marker appears visually in alignment (see figs. 4B and 8B), and wherein, when said model and said body part are fall out of registration, said at least one reference point and said corresponding at least one virtual marker appears visually in out of alignment. See [0040] discloses the streaming pose information about the real object may update in real time as the real object may move and/or rotate. 
The examiner believes if it does not update the virtual marker should be visually in out of alignment.

Claim 4. 

The examiner believes if it does not update the virtual marker should be visually in out of alignment.

Claim 5. 
Petrovskaya teaches the system according to claim 1, wherein said source of said effective miss registration being at least one of: change in the relative position between said head mounted display and at least one eye of said user; at least one light emitter in said head mounted display being at least partially obscured; at least one optical detector in said head mounted display being at least partially obscured; change in the relative position between said reference 

Claim 6. 
Petrovskaya teaches the system according to claim 5, wherein when said model and said body part effectively fall out of registration, said processor is further configured to instruct said user to hold a tool in front of said head mounted display, to determine a relative position and orientation between said tool and said head mounted display, and to display a virtual model of said tool on said head mounted display, wherein when said virtual model of said tool and said tool are not aligned, said source of said miss-registration is identified as being at least one of: said change in the relative position between said head mounted display and at least one eye of said user; said at least one light emitter in said head mounted display being at least partially obscured; said at least one optical detector in said head mounted display being at least partially obscured; and wherein when said virtual model of said tool and said tool are aligned, said source of miss-registration is at least one of: said change in the relative position between a reference 
See Davies [0040] discloses the streaming pose information about the real object may update in real time as the real object may move and/or rotate. 
Petrovskaya teaches at [0128] discloses the HMD 1910 may include a plurality of reflectors or collectors 1940a, 1940b, 1940c which may be used in conjunction with a plurality of emitters 1915a, 1915b. Emitters 1915a, 1915b may generate electromagnetic signals 1925a, 1925b (e.g., via antennas or lasers) which may be then reflected from the reflectors or absorbed by collectors 1940a, 1940b, 1940c (e.g., the Valve.TM. Lighthouse.TM. positioning system need not use reflectors).

Claim 7. 
Petrovskaya teaches the system according to claim 5, wherein when said model and said body part effectively fall out of registration, said processor further instructs said user to clean at 

Claim 8. 
Petrovskaya teaches the system according to claim 5, wherein when said model and said body part effectively fall out of registration, said processor further instructs said user to calibrate a relative position between said head mounted display and at least one eye of said user. [0046] FIG. 3 is a block diagram of various components appearing in a mapping and AR system as may be implemented in some embodiments (though the mapping and AR systems may exist separately in some embodiments). These operational components may consist of the following sub-systems: mapping 310; pose estimation/tracking 325; rendering 315; planning/interaction 330; networking/sensor communication 320; and calibration 335.

Claim 9. 
Petrovskaya teaches the method according to claim 5, wherein when said model and said body part effectively fall out of registration, said processor further instructs said user to clean at least one of: said at least one optical detector in said reference tracking unit; and said at least one light emitter in said reference tracking unit. [0046] FIG. 3 is a block diagram of various 

Claim 10. 
Petrovskaya teaches the system according to claim 5, wherein when said reference tracking unit includes more light emitters than required for tracking, said processor is further configured to identify the registration status between said model and said body part employing groups of selected light emitters, each group includes a number of light emitters which is sufficient for tracking, wherein when said model and said body part are effectively registered for some groups, said processor is configured to determine the source of miss-registration as at least one light emitter being partially obscured, wherein when said model and said body part are effectively not registered for all groups, said process is configured to determine the source of miss-registration as a change in the relative position between said reference tracking unit and said body part occurred. [0046] FIG. 3 is a block diagram of various components appearing in a mapping and AR system as may be implemented in some embodiments (though the mapping and AR systems may exist separately in some embodiments). These operational components may consist of the following sub-systems: mapping 310; pose estimation/tracking 325; rendering 315; planning/interaction 330; networking/sensor communication 320; and calibration 335.

Claim 11. 


Claim 12. 
Petrovskaya and Davies teach the system according to claim 5, wherein when said reference tracking unit includes more combinations of optical detectors and light emitters than required for tracking, said processor is further configured to identify the registration status between said model and said body part employing groups of selected optical detectors and light emitters, each group includes a number of optical detectors and light emitters which is sufficient for tracking, wherein when said model and said body part are effectively registered for some 

Claim 13. 
Petrovskaya teaches the system according to claim 5, wherein when said reference tracking unit has moved, said processor instruct said user to repeat a registration process between said reference tracking unit and said body part. [0065] Tracking system 720 may include a Global Localization system 720a and a Standard Tracking system 720b ("Standard" here referring to the frequently repeated character of some operations in some embodiments, rather than any preexisting standard of operation known in the art). The Global Localization system 720a may, e.g., be used to determine the AR device's pose relative to the model when the AR device is first used in the environment (e.g., when the first frame is received) or when the AR device is lost (e.g., when the user relocates the device more quickly than expected to a new pose, or if the sensor was covered or too close to an object for the sensor to receive appropriate depth data, or the data is misleading). One will recognize that Global Localization may be used for 

Claims 14-17 are rejected with similar reasons as set forth in claims 1-4, respectively, above.
Claims 18-26 are rejected with similar reasons as set forth in claims 5-13, respectively, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613